UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2222


CHARLES DERECK ADAMS,

                    Plaintiff - Appellant,

             v.

DEPARTMENT OF DEFENSE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:15-cv-01143-AJT-JFA)


Submitted: March 30, 2017                                         Decided: April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Dereck Adams, Appellant Pro Se. Dennis Carl Barghaan, Jr., Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Charles Dereck Adams appeals the district court’s order dismissing his civil

complaint against the Department of Defense. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Adams v. Dep’t of Defense, No. 1:15-cv-01143-AJT-JFA (E.D. Va. Sept. 30, 2016). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          2